Name: Council Decision (EU) 2017/1765 of 25 September 2017 appointing two members and two alternate members, proposed by the Kingdom of the Netherlands, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-09-28

 28.9.2017 EN Official Journal of the European Union L 250/59 COUNCIL DECISION (EU) 2017/1765 of 25 September 2017 appointing two members and two alternate members, proposed by the Kingdom of the Netherlands, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Government of the Netherlands, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 13 July 2015, by Council Decision (EU) 2015/1140 (4), Mr H.J.J. (Henri) LENFERINK was replaced by Mr N.A. (AndrÃ ©) VAN DE NADORT as a member. On 18 September 2015, by Council Decision (EU) 2015/1573 (5), Ms W.H. (Hester) MAIJ was replaced by Mr M.A. (Michiel) SCHEFFER as a member and Ms E.M. (Elvira) SWEET was replaced by Mr D.J.E. (Erik) LIEVERS as an alternate member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr M.A. (Michiel) SCHEFFER. (3) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr N.A. (AndrÃ ©) VAN DE NADORT (Mayor of the municipality of Ten Boer) was proposed. (4) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr D.J.E. (Erik) LIEVERS and Mr C.L. (Cornelis) VISSER, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Dr J.M.E. (Annemieke) TRAAG, Gedeputeerde van de provincie Overijssel,  Mr N.A. (AndrÃ ©) VAN DE NADORT, Burgemeester van de gemeente Weststellingwerf (change of mandate), (b) as alternate members:  Dr M. (Michiel) SCHEFFER, Gedeputeerde van de provincie Gelderland,  Ms E. (Ellen) NAUTA-VAN MOORSEL, Burgemeester van de gemeente Hof van Twente. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2017. For the Council The President M. MAASIKAS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1140 of 13 July 2015 appointing two Dutch members and two Dutch alternate members of the Committee of the Regions (OJ L 185, 14.7.2015, p. 17). (5) Council Decision (EU) 2015/1573 of 18 September 2015 appointing four Dutch members and five Dutch alternate members of the Committee of the Regions (OJ L 245, 22.9.2015, p. 10).